Title: Thomas Jefferson to Philip Mazzei, 9 July 1811
From: Jefferson, Thomas
To: Mazzei, Philip


          
                   
                   
                     Monticello 
                     July 9. 11.
          I recieved, my dear friend, the day before yesterday, your favor of Feb. 15. it is the only one I have recieved from you since that of Oct. 28. 1808. so long a silence had excited apprehensions which this letter removes. 
		  
		  
		   
		   I shall take the best measures I can for the sale of your house & lot in Richmond. it is in a part of the town where property sells low. for it is a curious fact, that Richmond instead of extending itself downwards towards the lower navigation has built to meet the upper navigation.
			 
		   the body of the town is now on Shockoe hill.
			 
		   
		   
		   
		   I will immediately write to mr Bracken on the subject of Bellini’s effects; but the result cannot go with this letter, because a frigate sailing this week with mr Barlow appointed minister & mr Warden Consul to Paris, allows me but the single post of tomorrow to get this letter into their hands. it is the more
			 unfortunate as the few opportunities which occur are rarely known to me but by the newspapers announcing their departure.
			 
		   your friend Woollaston arrived safely in this country, and sent me the wines you were so kind as to commit to his care. they were delicious, such bottles as preserved their quality, and served to excite the
			 regret you have often heard me express, that the monopoly of our commerce by a single nation, should exclude us from the good things of all others.
			 
		   
		  mr Woolaston called on me afterwards at Washington, but making no stay there, gave me no other opportunity, than at a single dinner, of becoming acquainted with him.
			 
		   
		  
		  
		   
		   
		   the Monthly strawbery seed you sent me in a phial, I determined to keep unopened till I should come home myself to take care of them, because I found it impossible from repeated trials, to have
			 such things attended to in my absence. I sowed the seeds in an earthen box, and one single one only germinated, from which I have now two beds, and loaded at this time with fruit. I shall be
			 enabled,
			 the ensuing season, to stock the neighborhood.
			 
		   
		   all the other articles you were so kind as to send me, being of necessity confided to servants here, have left me with a few vines only, and about half a dozen peach trees, which not having yet
			 borne fruit, are as yet unknown as to their qualities.
			 
		   I learn with great pleasure that you have such a source of happiness in your daughter. her age, her education, her prospects & her love, must be so many interesting links binding you to life.
			 
		  
		  altho’ I doubt whether a person brought up in European society & habits can themselves be as happy here as there, yet I have no doubt of the blessings they prepare for their posterity by
			 transplanting them hither. but my visions of going to bring you all here are dissipated by the hand of time. one
			 
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  birthday more places me in my 70th year, and tho’ I have constantly enjoyed good health, I am much enfeebled. I am little able to walk about. most of my exercise is on horseback, and the powers of live 
                  life very sensibly decayed. rest and tranquility now constitute the summum bonum for me, and my only wish a quiet descent to that asylum which has recieved some more of your acquaintances since my last.
			 
                  
                  mr John Walker and his wife left us the last year, within a few days of each other. I am not certain whether the deaths of John Page & mr Wythe have been made known to you.
			 Daniel Hylton is also gone, and my affectionate connections, mr & mrs Eppes, and indeed I recollect none of your intimate acquaintance now living but T. Lomax & myself.
			 
                  
                  make me known favorably to your daughter if you please, to whom the affectionate dispositions of an old man can do no harm, and accept my sincere prayers for the continuance of your life & health as long as yourself shall wish.
          
            Th:
            Jefferson
        